Title: To Benjamin Franklin from [Turgot], 3 October 1778
From: Turgot
To: Franklin, Benjamin


Samedi 3 Octobre [1778].
Madame Helvetius me charge, Monsieur, de vous demander si vous serés libre samedi prochain 10 pour aller chéz Mr. De St Lambert avec elle. Si vous n’étes pas libre, elle vous prie de me mander le premier jour où vous le serés, afin qu’elle propose ce jour la a Mr. De St Lambert. Je me chargerai de lui faire savoir votre reponse. Vous connoissés, Monsieur, tout mon attachement.
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats unis / A Passy.
